Title: To James Madison from Thomas Jefferson, 22 February 1825
From: Jefferson, Thomas
To: Madison, James


        
          Dear Sir
          Monticello Feb. 22. 25.
        
        Our Colleagues on the legislature have called a meeting of the Visitors for the 4th. of March. I presume they have notified you of it by mail, but lest they should not have done so I have thot it safe to inform you.
        Our newly arrived Professors will come up in the stage of the day after tomorrow. Mr. Cabell writes me that they were much pleased with them

in Richmd. We are much so with the two here. I hope we can depend on getting Emmet and Tucker of Bedford. For the professorship of law I am almost in despair. Yours affectly.
        
          Th:J.
        
      